J-A03025-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                          Appellee

                     v.

REGINALD CHARLES SCOTT

                          Appellant                     No. 387 MDA 2019


           Appeal from the PCRA Order entered February 22, 2019
              In the Court of Common Pleas of Dauphin County
            Criminal Division at Nos: CP-22-CR-0002223-1974,
                          CP-22-CR-0002224-1974


BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

MEMORANDUM BY STABILE, J.:                                FILED MAY 05, 2020

      Appellant, Reginald Charles Scott, appeals pro se from the February 22,

2019 order entered in the Court of Common Pleas of Dauphin County denying

his petition for collateral relief filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.          Following review, we quash the

appeal.

      Appellant was convicted in 1975 of second-degree murder and robbery

at Dauphin County Docket Nos. 1974-CR 2223 and 2224. He did not appeal

his judgment of sentence.      In the years that followed, he filed numerous

unsuccessful PCRA and habeas petitions. The instant appeal is from denial of

his October 29, 2018 PCRA petition. The PCRA court explained that Appellant’s

issues, “while devoid of merit, are also waived.” PCRA Court Statement in
J-A03025-20


Lieu of Opinion, 4/15/19, at 1. Moreover, the petition at issue “was untimely

and [Appellant] has not proven any of the three exceptions to the timeliness

requirement. See 42 Pa.C.S.A. § 9545(b)(3).” Id. at n.1.

       Although Appellant filed a timely notice of appeal from the February 22,

2019 order, he filed a single notice of appeal listing both Dauphin County

docket numbers reflected above. In light of Commonwealth v. Walker, 185
A.3d 969 (Pa. 2018), which prospectively requires separate notices of appeal

from an order resolving issues arising on more than one trial court docket,1

we issued a rule to show cause why the appeal should not be quashed for

failing to comply with Pa.R.A.P. 341. Appellant filed a response, contending

he was “not Appealing MULTIPLE APPEALABLE ORDERS, he is only Appealing

one ORDER . . . Second Degree Murder and Robbery 2223-2224 1974, these

are one in (sic) the same.”         Appellant’s Response to Rule to Show Cause,

4/9/19, at 1.     The Rule was discharged on April 15, 2019 and the matter

referred to this merits panel for disposition. Order, 4/15/19, at 1.

       Appellant’s contention that he is appealing a single order does not alter

the fact that separate notices of appeal are required when the order resolves

issues arising on more than one docket. See Walker, 185 A.3d at 977. As



____________________________________________


1 Walker was decided on June 1, 2018. Therefore, the requirement for
separate notices of appeal applies to the February 22, 2019 order at issue in
this case.



                                           -2-
J-A03025-20


our Supreme Court directed in Walker, the failure to file separate notices of

appeal “will result in quashal of the appeal.” Id. (footnote omitted).2

       Appeal quashed.3



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/05/2020

____________________________________________


2 We recognize that this Court declined to quash pursuant to Walker in
Commonwealth v. Stansbury, 219 A.3d 157 (Pa. Super. 2019), in light of
the PCRA court’s advice to Appellant that he could appeal by filing “a notice
of appeal” from the order disposing of a PCRA petition involving two separate
docket numbers. Id. at 160 (emphasis in original). The court used the
singular “notice” again when referring to “[s]aid notice of appeal.” Id.
(emphasis in original). In Stansbury, we determined that the PCRA court’s
misstatements amounted to a breakdown in court operations that could be
overlooked, enabling this Court to consider the merits of the appeal rather
than quash.

There is no similar misstatement involved in the February 22, 2019 order
entered in the instant case. The PCRA court advised Appellant that he “has
the right to appeal this decision to the Superior Court of Pennsylvania. This
appeal must be taken within thirty (30) days of the date of this Order.” Order,
2/22/19, at 1.

3 Even if Appellant filed separate notices in this case, he would not be entitled
to relief. The instant PCRA petition was filed more than twenty years after his
judgment of sentence was final. Our review of the petition reveals that
Appellant failed to plead or prove any exception to the PCRA’s timeliness
requirements. 42 Pa.C.S.A. § 9545(b)(1). As such, neither the PCRA court
nor this Court had jurisdiction to consider the merits, if any, of Appellant’s
petition.

                                           -3-